—In a support proceeding, the father appeals from an order of the Family Court, Suffolk County (Trainor, J.), entered May 4, 1999, which denied his objections to an order of the same court, dated November 18, 1998 (Buse, H.E.), denying, without a hearing, his application, inter alia, for downward modification of child support from $250 per week to $170 per week, on the ground that the appellant failed to demonstrate a change in circumstances.
Ordered that the order entered May 4, 1999, is affirmed, with costs.
The appellant failed to establish a change in circumstances sufficient to warrant downward modification of child support (see, Matter of Kotlyar v Burshtein, 268 AD2d 433). The appellant’s remaining contentions are not properly before this Court (see, Werner v Werner, 130 AD2d 754). Santucci, J. P., Altman, Friedmann and McGinity, JJ., concur.